Citation Nr: 0835689	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1994.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's eczema covers less than 20 percent of his 
exposed skin.

2.  The veteran has not received systemic therapy with 
corticosteroids or other immunosuppressive drugs for more 
than six weeks during the last twelve month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for eczema 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A  
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124(a), 
4.130, Diagnostic Code (DC) 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran was initially assigned a 
noncompensable rating for eczema August 1995.  In March 2005, 
he filed the current claim.  In July 2005, the RO increased 
the evaluation to 10 percent, effective from the date of the 
claim.  Although the RO partially granted his claim, a grant 
may still be appealed in cases where it is less than the 
maximum available.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Consequently, the grant of a higher rating does not 
foreclose his appeal before the Board.  

In order to obtain a rating in excess of 10 percent for 
eczema, the evidence must show:

*	20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected; or
*	systematic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration 
of six weeks or more, but not constantly, during the 
past twelve months.  (30 percent under DC 7806).  

During the course of this claim, the veteran underwent a VA 
examination in May 2005.  There, he was observed to have 
"peeling on at the palmar surface of the metacarpophalangeal 
joint on one hand and at the third metacarpal joint," which 
covered approximately 5 percent of exposed skin.    

Although the veteran stated that he had been given a "course 
of steroids" after he left active duty, there is no 
indication that this treatment had occurred within the past 
year.  The Board also notes that he was prescribed a topical 
cream approximately six weeks prior to the examination, but 
not systemic treatment as anticipated under the regulations.  

At the examination, the veteran also related that he was 
prescribed cortisone pills (systemic therapy) but, by his own 
statements, they were only taken for one week.  For a higher 
rating, systemic therapy must be required for a total 
duration of at least six weeks.  In view of the above 
discussion, the Board concludes that the evidence does not 
support a rating in excess of 10 percent.

In support of his claim, the veteran submitted private 
records.  Although the handwritten records are difficult to 
decipher, it appears that he reported a skin condition in the 
hands (?), left arm and forearm, and behind the ears in March 
2005 and was diagnosed with psoriasis.  In December 2006, he 
was diagnosed with what appears to be roseasa.  Even if 
considered to be related to service-connected eczema, the 
private records offer no indication of how much area was 
involved or reflect treatment with systemic steroids.  
Therefore, the Board finds that this evidence does not 
support a higher rating.

In arriving at this conclusion, the Board has considered the 
veteran's own statements as to his disability.  He vigorously 
asserts that he is entitled to a rating in excess of 10 
percent because of the pain that his disability has caused 
him and the effect on his every day life, such as washing his 
car, cleaning around the house, and greeting customers.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be it persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. 
at 25 (interest may affect the credibility of testimony).  

Furthermore, the weight of the evidence does not show marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities or frequent periods of 
hospitalization due to eczema.  While he stressed that he was 
self-conscious about his hands in dealing with customers, 
there is no indication that he has lost jobs because of his 
skin disability.  Consequently, the Board finds that referral 
for an extraschedular evaluation for the veteran's service-
connected eczema under the provisions of 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In summary, as the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
eczema, the Board is unable to grant the benefits sought.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Moreover, his 
symptoms remained constant throughout the appeal period and, 
as such, the Board finds that staged ratings are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, he 
received a Vazquez-Flores cure letter in May 2008 where he 
was informed of the specific requirement to establish a 
higher rating for eczema.  He was also told what evidence is 
considered in determining the disability evaluation and 
examples of evidence what would affect how a rating is 
assigned.  

Moreover, in a follow-up telephone call, the RO called the 
veteran to inquire if he had read the letter and if he had 
any additional evidence to submit.  This provided him with an 
opportunity to seek further clarification of the elements 
necessary to establish a higher rating.  He responded that he 
had no additional evidence and wanted to "move the process 
along."

Additionally, a July 2006 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  After being appraised of these 
specific criteria, he was given the requisite time to submit 
further evidence before his case was readjudicated in a 
supplemental statement of the case (SSOC) in March 2008.    

Moreover, the veteran has demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at his May 2005 
VA examination, he stated that he had recently been treated 
with cortisone pills for his skin condition.  Furthermore, he 
submitted a statement in conjunction with his September 2006 
appeal, where he argued that the physical appearance of his 
skin condition was not "the main problem."  This evidence 
reflects his knowledge of what is needed to support his 
claim.

Further, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
assessing his eczema symptoms.  Additionally, a VA medical 
examination pertinent to the appealed issue was obtained in 
May 2005.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for dyshidrotic eczema is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


